Exhibit 10.21


December 21, 2017
Lisa M. Most
Senior Vice President
Pennsylvania Real Estate Investment Trust
200 South Broad Street
Philadelphia, PA 19102
Re:
PREIT Services, LLC Severance Plan for Certain Officers (“Plan”)

Dear Lisa:
This letter will constitute an amendment to the Plan solely with respect to you
and shall not affect the Plan in any respect as to any other past, present or
future Eligible Employee. The Executive Compensation and Human Resources
Committee (the “Committee”) has approved, subject to your acceptance by signing
a copy of this letter, the following amendments to the Plan applicable solely to
you. You understand that similar or dissimilar individual amendments may be
entered into concurrently or from time to time hereafter with other individual
employees, which amendments will not affect the Plan as applied to you. Subject
to your acceptance below, the following amendments to the Plan shall be given
effect on and as of December 21, 2017:
1.    Section 3.1(c) (1) is hereby amended and restated to read in its entirety
as follows:
“If Lisa M. Most (“Ms. Most”) shall be an Eligible Employee who is eligible to
receive benefits pursuant to Section 2.3(b)(1), (2) or (3) and who executes a
General Release, Ms. Most shall receive an amount equal to 104 Weeks of Pay. The
Company will pay this amount in a lump sum to Ms. Most within five days after
her Termination Date. Ms. Most shall also receive the “COBRA Benefits” described
in Section 3.2 (which shall be paid by the successor company) and a bonus
described in Section 3.4A (which shall be paid by the Company within five days
after Ms. Most’s Termination Date).”
2.    Section 3.4 is hereby amended by adding the following at the beginning at
the first sentence thereof:
“Except as otherwise provided in Section 3.4A,”
3.    The following is hereby added as Section 3.4A:
3.4A.    Double Bonus. If Ms. Most is eligible to receive benefits pursuant to
Section 2.3(b) (1), (2) or (3), the Company, in lieu of the pro-rated bonus
referred to in Section 3.4, shall pay Ms. Most an amount equal to the average of
the last two bonuses received by Ms. Most prior to his Termination Date under
the Company’s Incentive Compensation Opportunity Award Program [(or the
compensation program for leasing officers, if applicable)] multiplied by two.
The Company shall pay such amount to Ms. Most within the five‑day period after
his Termination Date.”
4.    Except as expressly amended hereby, none of your rights or obligations or
those of the Company under the Plan shall be affected hereby. Capitalized terms
used, but not defined, in this amendment





--------------------------------------------------------------------------------

Exhibit 10.21


shall have the meanings ascribed to such terms in the Plan. This letter contains
the entire agreement of the signatories with respect to the amendments to the
Plan set forth herein. For purposes of clarity, it is understood and agreed that
(a) if the Plan shall be terminated, the amendments set forth in Sections 1, 2
and 3 of this letter shall thereupon cease to have any effect and (b) if an
amendment to the Plan applicable to Eligible Employees generally shall be
adopted, (i) such amendment shall be applicable to Ms. Most (except as provided
in clause (ii)) and (ii) the terms hereof (other than the amounts payable under
Sections 3.1(c) (1) and 3.4A of the Plan as set forth above) shall be amended to
the extent necessary as determined by the Committee to be consistent with the
amendment to the Plan so adopted, in each case without any further action by
either of the parties to this letter. Except as provided in the preceding
sentence, no modification or claim of waiver of any of the provisions hereof
shall be valid unless in writing and signed by the party against whom such
modification or waiver is sought to be enforced. The law of the Commonwealth of
Pennsylvania shall be the controlling state law in all matters relating to this
amendment (without reference to principles of conflict of laws), and shall apply
to the extent it is not superseded by ERISA.
PREIT Services, LLC
                                
By:
/s/ Robert F. McCadden
 
ROBERT F. McCADDEN
 
EXECUTIVE VICE PRESIDENT & CHIEF FINANCIAL OFFICER



                            
ACCEPTED AND AGREED:
/s/ Lisa M. Most

Lisa M. Most





